DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Status of claims
Claims 1-17 as amended on 6/11/2020 (preliminary amendment) are pending and under examination in the insntst office action. 
Claim Rejections - 35 USC § 112
Indefinite
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites 2 structural elements that are “a cold water soluble gelling agent” (line 7)  and “ a dry composition comprising a mixture” (lines 11-12) that appear to encompass the same one structural element in the claimed device. Thus, the structural relationship between the elements as claimed is not clear. 
The same rejection is applied to claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 6, 9-11, 14, and 17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WO 2017/019345 (Brutinel et al).
The cited document WO 2017/019345 (Brutinel et al) discloses a device for growing microorganisms and for enumerating microbial or bacterial colonies in a liquid sample (entire document including abstract,  0005, 0033, 0040-0041; figures 1-10), wherein the device comprises a dry cold water-soluble gelling agent (par. 0040; page 17, line 12) within a dry coat layer designed to be a zone for microbial growth, visualization and enumeration of microbial colonies (par. 0042), and wherein the gelling agent is a mixture of 2 gelling agents selected from a list comprising hydroxypropyl methylcellulose and guar gum (see par. 0108). 
In particular, the cited device (item 100 or item 103 on figures 1-7) comprises:
a body member comprising a self-supporting, water-proof (see par. 0006) substrate having upper and lower surfaces (items 10 and 20 on the figures) ;
a layer of adhesive (item 30 on the figures 1-4 as described at par. 0040-0041; or item 82 on figure 7 as described at par. 0063) disposed on the upper surface of the substrate, the adhesive being non-inhibitory to the growth of microorganisms (since microorganisms grow in the device as intended and as shown in the examples);
a cold-water-soluble powder (“dry coating 32”, see figures and par.  0041; or item 84 on figure 7) adhered to the adhesive (par. 0041, par. 0063), the powder comprising:
a cold-water-soluble gelling agent (par. 0040, line 3); 
one or more nutrients for growing microorganisms (par. 0043, line 3);
a cover sheet having an inner-facing surface and an outer-facing surface, the cover sheet adhered to at least a portion of the body member (items 10 and 20 in the  figures); and
a dry composition comprising a mixture of hydroxypropyl methylcellulose and guar gum (see par. 0108 ) adhered to the inner-facing surface of the cover sheet or the upper surface of bottom substrate (as described at par. 0040-0041);
wherein the device includes a microbial growth zone disposed between the substrate and the cover sheet (par. 0042 describes area defined dry coating as a zone for microbial growth);
wherein the microbial growth zone is free of matrixes that prevent visualization of bacterial colonies (see par. 0081 describing ”visual” detection of bacterial colonies);
wherein the cover sheet is adhered to the body member so that the upper surface of the substrate faces the inner-facing surface of the cover sheet (figures 2-7).
Therefore, the cited device has the same structure as the claimed device as intended for enumerating microbes present in a liquid sample, and the cited device  made using the same materials for dry cold-water soluble gelling agents within the area for growing microorganisms which is a mixture of 2 agents guar gaum and hydroxypropyl methylcellulose as in the claimed device. 
Thus, the cited document anticipates claims 1-3, 6, 9-11, 14, and 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/019345 (Brutinel et al), US 5,089,413 (Nelson et al), WO 2016/085688 (Brutinel et al) and Turowski et al (“Prevention of metabolic diseases by HPMC, a non‐fermentable fiber”. Abstracts of Papers, 251st ACS National Meeting & Exposition, San Diego, CA, United States, March 13‐17, 2016 (2016), AGFD‐193. American Chemical Society: Washington, D. C., page 1).
The cited document WO 2017/019345 (Brutinel et al) discloses a device for growing microorganisms and for enumerating microbial or bacterial colonies in a liquid sample (entire document including abstract,  0005, 0033, 0040-0041; figures 1-10), wherein the device comprises a dry cold water-soluble gelling agent (par. 0040; page 17, line 12) within a dry coat layer designed to be a zone for microbial growth, visualization and enumeration of microbial colonies (par. 0042), and wherein the gelling agent is a mixture of 2 gelling agents selected from a list comprising hydroxypropyl methylcellulose and guar gum (see par. 0108). 
The cited document clearly teaches and/or suggests a mixture of 2 gelling agent that are hydroxypropyl methylcellulose and guar gum (see par. 0108). But it is silent about what is a ratio of different gelling agents in a mixture of gelling agents in the area for growing, detecting and enumeration microbial colonies. 
US 5,089,413 teaches that gelling agent are required, if one desires visualize, count and isolated discrete colonies (col.6, lines 18-20), that selecting of gelling agent is of partiucalr importance since some gelling agents, such as guar gum, might be metabolize by some microorganisms (col. 5, lines 60-65) and that gelling agents should be selected as based on the intended use of device (col. 5, lines 65-66).
The prior art recognizes that natural gums are metabolized by microorganisms, which leads to liquefaction of microbial growth zone in the device, thereby, preventing visualization and enumeration of microbial colonies; for example: see  WO 2016/085688 at page 1, lines 11-17. 
The prior art recognizes that the synthetic agent such as hydroxypropyl methylcellulose (HPMC) is not metabolized by bacteria; for example: see reference by Turowski et al (abstract, lines 5-6). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to modify proportions of gelling agents in the device for growing and enumerating bacteria of  WO 2017/019345 (Brutinel et al) by reducing amounts of a natural gum such as guar gum relatively to hydroxypropyl methylcellulose (HPMC) with a reasonable expectation of success in avoiding liquefaction and, thus, success in enumerating bacterial colonies because HPMC is not fermented by bacteria while natural gum or guar gum might be are metabolized by some microorganisms causing liquefaction and, thus, preventing detection of discrete microbial colonies for enumeration. Thus, one of skill in the art would have been motivated and it would be within the skills of ordinary practitioners to incorporate a gelling agent as required to visualize, to count and to isolate discrete colonies while selecting an appropriate gelling agent and optimizing its amounts as based on intended use and/or target microorganisms to be detected and enumerated in the microbial culture device. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
November 14, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653